FILED
                            NOT FOR PUBLICATION                               DEC 11 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN DAVID HAGADORN,                            No. 12-55682

               Plaintiff - Appellant,           D.C. No. 2:11-cv-04590-SVW-
                                                MAN
  v.

CALIFORNIA FIELD IRONWORKERS                    MEMORANDUM*
TRUST FUNDS,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 5, 2013**
                               Pasadena, California

Before: CANBY, WATFORD, and HURWITZ, Circuit Judges.

       John Hagadorn appeals a summary judgment in favor of the California Field

Ironworkers Trust Funds (Funds). We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Hagadorn failed to exhaust the available administrative remedies under a

pension trust fund governed by the Employee Retirement Income Security Act

(ERISA), 29 U.S.C. §§ 1001–1461, and did not demonstrate that doing so would have

been futile. Hagadorn’s allegation that an employee of the Funds forged his disability

certificate is not supported by evidence in the record.         And, the numerous

communications between Hagadorn and the Funds concerning benefits contradict his

claim that it would have been futile for him to file an administrative appeal.

      2. Because there was no evidence supporting Hagadorn’s fraud claim, the

district court did not err in concluding that equitable tolling did not preserve

Hagadorn’s untimely claims for benefits. Nor did Hagadorn’s asserted forgetfulness,

confusion, and anxiety toll the statute of limitations.

      3. Hagadorn’s argument that the district court abused its discretion in denying

his Rule 60(b) motion is also without merit. The district court did not abuse its

discretion in concluding that information about Hagadorn’s asserted mental conditions

was not newly discovered.

      AFFIRMED




                                           2